PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov








In re Application of 
BOUTOUSSOV et al.
Application No. 15/851,452
Filed: December 21, 2017
Attorney Docket No.: 155062-022001/US
For: DENTAL SYSTEM AND METHOD
:
:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed September 21, 2021 and supplemented on October 4, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed June 18, 2021, which set a statutory period for reply of three months. Accordingly, the application became abandoned on September 21, 2021. A Notice of Abandonment was mailed on September 27, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an issue fee payment of $600.00, (2) the petition fee of $1050.00, and (3) a proper statement of unintentional delay. Accordingly, the issue fee is accepted as being unintentionally delayed.

This application is being referred to Office of Data Management for appropriate action in the normal course of business on the reply received September 21, 2021.

A courtesy copy of this decision is being mailed to the address noted on the petition. However, until otherwise instructed, all future correspondence regarding this application will be mailed solely to the address of record.



Telephone inquiries concerning this decision should be directed to Joy Dobbs at (571) 272-3001.



Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions


cc:	GERALD L. FELLOWS
	2200 ROSS AVENUE
	SUITE 5200
	DALLAS, TX 75201